Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-12 and 17 have been considered but they are found not persuasive.
Regarding claim 10, Applicant submits that the combination of Ramdas and Johan does not show the claimed subject matter as presented.  Specifically, Applicant submits that “…in Ramdas, in Figure 6 to which the Examiner refers, or in Figure 5, the Broker does not receive and SRI for SM request as is claimed but rater receives and already prefixed request…” (Applicant’s Remarks, page 12).
However, the Examiner respectfully disagrees with the Applicant and asserts that the combination of Ramdas in view of Johan teaches the claimed subject matter of claim 10 as broadly presented.

Given the current rejections and having the additional reasoning as presented above, the combination of Ramdas in view of Johan teaches the claimed subject matter of claim 10 as broadly presented.
Regarding claim 17, no arguments have been submitted by the Applicant.  However, the Examiner assumed that the arguments presented with respect to claim 10 by the Applicant are to be applied to claim 17.  In this instance, claim 17 is rejected on the same reasoning as presented with respect to claim 10.

Applicant’s arguments, see Applicant’s Remarks, filed 2/22/2021, with respect to 103 rejections of claims claim(s) 1-9 and 13-16 have been fully considered and are persuasive.  The rejection has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 recites the limitation "when use of a sponsor is not required…" in line 20.  It is not clear if the limitation “a sponsor” is related to the limitation “the sponsor MNO” in line 11.  Applicant is advised to revise the claim limitation to show “[[a]] the sponsor MNO”.  In the examination of the claims, the Examiner has applied an interpretation where the limitation “a sponsor” is related to the “the sponsor MNO” and has applied this interpretation in the allowance of the claim.  
If the limitation “a sponsor” is not related to the “the sponsor MNO”, Examiner advises the Applicant to make it on record that the limitation “a sponsor” is a different entity from the limitation “the sponsor MNO”.  

Independent claim 13 recites the same deficiency as already discussed with respect to independent claim 1.  Thus, this claim is also rejected based on the same grounds as already presented with respect to independent claim 1.
Dependent claims 2-9 and 14-16 are rejected by virtue of their respective dependencies to independent claim 1 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdas (EP 2 387 259 A1; hereinafter Ramdas) in view of Johan et al. (US 2009/0131087; hereinafter Johan).
Regarding claim 10, Ramdas shows a system (Figures 5-6; Par. 0032; noted a system for transporting SMS messages.) for transporting a short message service (SMS) message from a sending MNO to a receiving MNO wherein the receiving MNO uses a sponsor MNO within the context of SMS interworking services and wherein the system comprises a component in the routing path between the sending MNO and the receiving MNO, the component being arranged for: 

accessing data relating to an SMS interworking arrangement between the sending MNO and the receiving MNO (Figures 5-6; Par. 0035-0036; noted the broker transit operator’s 140 gateway 502 returns the real IMSI but a fake VMSC address as part of the SendRoutingInfoForSM MAP Operation to the IGW 201. In processing step 509, based on the returned IMSI MCC+MNC, the IGW 201 checks whether there is an SMS interworking agreement (i.e. an AA.19 interworking agreement) with this destination network.); 
establishing, dependent on the data relating to the SMS interworking arrangement between the sending MNO and the receiving MNO, whether use of the sponsor MNO is required or preferred (Par. 0032, 0035-0036; noted in processing step 509, based on the returned IMSI MCC+MNC, the IGW 201 checks whether there is an SMS interworking agreement (i.e. an AA.19 interworking agreement) with this destination network. If not, the IGW 201 will pass the fake VMSC address to the SMSC 500, and the routing of the (second) message will be handled by the broker transit operator 140, i.e. sent to the destination operator (in this case the third operator 130) via the broker transit operator 140. If yes, the flow continues with processing steps 510, 511 and 512.), 
when use of a sponsor MNO is required or preferred, amending the SRI for SM request, wherein the component introduces itself as the sending MNO to the receiving MNO using the GT address from the sponsor MNO (Par. 0032, 0035-0036; noted in processing step 509, based on the returned IMSI MCC+MNC, the IGW 201 checks whether there is an SMS interworking agreement (i.e. an AA.19 interworking agreement) with this destination network.  If not, the 
when use of a sponsor MNO is not required, passing on the SRI for SM request transparently (Par. 0032, 0035-0036; noted if yes, the flow continues with processing steps 510, 511 and 512. In processing step 510, in case the first operator 110 (or mobile network Operator) does have an SMS interworking agreement (AA.19 interworking agreement) with the destination operator (which means that the destination operator is the second operator 120), a subsequent SendRoutingInfoForSM message is sent directly to the destination network (i.e. to the second operator 120) without prefixing the destination network. In processing step 511, the foreign HLR 503 returns the destination subscriber IMSI and VMSC address where the customer is located. In step 512 the IGW 501 passes the real subscriber IMSI and VMSC address to the SMSC 500 to terminate the MT message.). 
Ramdas shows all of the elements as discussed above.  Ramdas does not specifically show determining the receiving MNO based on a receiving Mobile Station International Subscriber Directory Number, BMSISDN, in the SRI for SM request. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Johan.  Specifically, Johan shows determining the receiving MNO based on a receiving Mobile Station International Subscriber Directory Number, BMSISDN, in the SRI for SM request (Par. 0026-0027; noted if the response to the query is positive, then the MAP logic modifies the SRI_for_SM message as to replace the originally queried MSISDN, namely the primary B-number, with the FTNO that was found in the database look-up, namely the secondary 
In view of the above, having the system of Ramdas, then given the well-established teaching of Johan, it would have been obvious at the time of filing the application to modify the system of Ramdas as taught by Johan, in order to provide motivation for a standardized SMS delivery procedure as it only requires minimal existing technology and communication protocols adjustments (Par. 0008-0009 of Johan).
Regarding claim 11, modified Ramdas shows wherein the system is arranged for using the SS7 system (Ramdas: Figures 5-6; noted use of SRIforSM MAP messages and thus, directed to a SS7 network.) or the 4G or the 5G system. 
Regarding claim 12, modified Ramdas shows wherein the component is arranged at the network of the receiving MNO (Johan: Figure 2), or at the carrier for the receiving MNO.
Regarding claim 17, Ramdas shows a method (Figures 5-6; Par. 0032; noted a system performing a method for transporting SMS messages.) for transporting a short message service (SMS) message from a sending MNO to a receiving MNO wherein the receiving MNO uses a sponsor MNO within the context of SMS interworking services comprising: 
receiving by a component in the routing path between the sending MNO and the receiving MNO an SRI for SM request sent by the sending MNO (Figures 5-6; Par. 0035-0036; noted the broker transit operator’s 140 gateway 502 returns the real IMSI but a fake VMSC address as part of the SendRoutingInfoForSM MAP Operation to the IGW 201.); 
accessing data relating to the SMS interworking arrangement between the sending MNO and the receiving MNO (Figures 5-6; Par. 0035-0036; noted the broker transit operator’s 140 
establishing, dependent on the data relating to the SMS interworking arrangement between the sending MNO and the receiving MNO, whether use of the sponsor MNO is required or preferred (Par. 0032, 0035-0036; noted in processing step 509, based on the returned IMSI MCC+MNC, the IGW 201 checks whether there is an SMS interworking agreement (i.e. an AA.19 interworking agreement) with this destination network. If not, the IGW 201 will pass the fake VMSC address to the SMSC 500, and the routing of the (second) message will be handled by the broker transit operator 140, i.e. sent to the destination operator (in this case the third operator 130) via the broker transit operator 140. If yes, the flow continues with processing steps 510, 511 and 512.); and 
when use of the sponsor MNO is required, amending the SRI for SM request, wherein the component introduces itself as the sending MNO to the receiving MNO using a Global title (GT) address from the sponsor MNO (Par. 0032, 0035-0036; noted in processing step 509, based on the returned IMSI MCC+MNC, the IGW 201 checks whether there is an SMS interworking agreement (i.e. an AA.19 interworking agreement) with this destination network.  If not, the IGW 201 will pass the fake VMSC address (e.g. Global Title GT of the broker’s SMS GateWay) to the SMSC 500, and the routing of the (second) message will be handled by the broker transit operator 140, i.e. sent to the destination operator (in this case the third operator 130) via the broker transit operator 140.); and 

Ramdas shows all of the elements as discussed above.  Ramdas does not specifically show determining the receiving MNO based on a receiving Mobile Station International Subscriber Directory Number, BMSISDN, in the SRI for SM request. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Johan.  Specifically, Johan shows determining the receiving MNO based on a receiving Mobile Station International Subscriber Directory Number, BMSISDN, in the SRI for SM request (Par. 0026-0027; noted if the response to the query is positive, then the MAP logic modifies the SRI_for_SM message as to replace the originally queried MSISDN, namely the primary B-number, with the FTNO that was found in the database look-up, namely the secondary B-number. The MAP service logic forwards the SRI_for_SM message towards the appropriate HLR, i.e. the unchanged message to the primary B-subscribers HLR (as shown in FIG. 1). The manipulated SRI_for_SM message is forwarded to the secondary B-subscribers HLR.).
.

Allowable Subject Matter
Claims 1-9 and 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Prior art references Ramdas in view of Johan, taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160286377 A1 – directed to a method of providing a multi-IMSI solution for a subscriber having a mobile device in an operating mobile network, the mobile device being fitted with a SIM card having an IMSI and a baseband component, the mobile device comprising a corresponding baseband processor to enable the SIM card to communicate with a home network, run by a home network operator, related to the IMSI via the baseband processor.
US 20160183081 A1 – directed to method for managing subscriber mobile devices comprising: a home network (400) of a first mobile network operator (MNO1), in which data associated with at least one physical SIM of a subscriber device with an embedded SIM card (eUICC) is obtained, and a destination network (300) of a second mobile network operator (MNO2) which the device travels to, obtaining static data and dynamic data associated with at least one virtual SIM (503, 603) of the device.
US 20100136967 A1 – directed to inter-standard network roaming.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413